Citation Nr: 1610667	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1968 to February 1971 and from August 1973 to March 1977, to include duty in the Republic of Vietnam (RVN). 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO denied service connection for a right knee disability, to include as secondary to the service-connected right ankle disability.  The Veteran appealed this rating action to the Board.  

In February 2014, and in response to conflicting medial opinions on the secondary service connection theory of the claim, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a)  (2015).  

In April 2014, a VHA orthopedist provided the requested opinion.  A copy of the April 2014 opinion has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record  After the opinion was procured, the Veteran and his representative were provided a copy of the VHA opinion and provided a period of 60 days to respond.  In response to the April 2014 VHA opinion, the Veteran's representative argued that the VA orthopedist had failed to address whether service connection for a right knee disability, inclusive of arthritis, is warranted on a direct basis.  This was the first time such a theory was forwarded in concert with the claim, as the Veteran had initially limited his claim to a secondary service connection theory.  In October 2014, the Board remanded the issue on appeal to obtain a VA opinion that addressed the direct service connection theory of the claim, as raised by the Veteran's representative.  In December 2014 and May 2015, a VA Advanced Registered Nurse Practitioner and VA physician provided the requested opinions, respectively.  Copies of these opinions have been associated with the Veteran's VBMS electronic record.  The matter has since returned to the Board for further appellate consideration. 

The Board apologies for the delays in the full adjudication of the Veteran's case. 


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's residuals of total right knee arthroplasty and preceding internal derangement right knee with degenerative horizontal posterior horn medial meniscus tear and right knee chronic deep medical collateral ligament (MCL) grade I tear, status post arthroscopic medial meniscectomy and subsequent development of tricompartmental osteoarthritis was caused by his service-connected residuals of right ankle triple arthrodesis with moderate limitation of motion.


CONCLUSION OF LAW

Residuals of a total right knee arthroplasty horn medial meniscus tear and right knee chronic deep MCL grade I tear, status post arthroscopic medial meniscectomy and subsequent development of tricompartmental osteoarthritis is causally related to the service-connected residuals of right ankle triple arthrodesis with moderate limitation of motion.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right knee disability, to include as secondary to the service-connected right ankle disability.  After a brief discussion of the laws and regulations pertaining to service connection, to include on a secondary basis, the Board will address the merits the claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 , 3.309 (2015).  That an injury incurred in service alone is not enough.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support the claims.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  As arthritis is a chronic disease, the theory of continuity of symptomatology applies to the Veteran's claim.  Id. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); see also Allen v. Brown , 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2015). 

 In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran maintains, in part, which was caused, or aggravated beyond the natural progression of the disease process, by the service-connected residuals of triple arthrodesis of the right ankle.  

When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

The Veteran currently has a diagnosis of residuals of a total right knee arthroplasty with arthritis.  (See April 2014 VHA opinion and December 2014 VA examination report).  Thus, the crux of the Veteran's claim hinges on whether his residuals of a total right knee arthroplasty with arthritis have been caused or aggravated by his service-connected right ankle arthrodesis with moderate limitation of motion, as he has alleged, or are otherwise etiologically related to military service.  The Board will discuss the secondary and direct service connection theories separately in the paragraphs below. 

The Veteran maintains, in part, that his current right disability was caused, or aggravated beyond the natural progression of the disease process, by the service-connected residuals of a triple arthrodesis of the right ankle with moderate limitation of motion.  There are several conflicting VA opinions of record that address this theory of service connection.  

The Board will resolve reasonable doubt in favor of the Veteran and award service connection for a right knee disability as secondary to the service-connected residuals of a right ankle triple arthrodesis with moderate limitation of motion. 

Evidence in support of the claim for service connection for a right knee disability on a secondary basis includes a VA podiatrist's March 2007 impression that the Veteran's service-connected residuals of a right ankle fusion had led to "degenerative changes of the right knee due to abnormal gait due to no motion of the right ankle."  (See March 2007 VA treatment report).  The Board finds the March 2007 VA podiatrist's opinion to be of minimal probative value in evaluating the secondary service connection component of the claim because there was no rationale associated with his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Other evidence that is supportive of the claim includes an August 2008 VA podiatrist's opinion that "arthritis and surgery of the right foot probably has contributed to the right knee degenerative arthritis requiring a knee joint replacement in the future."  (See August 2008 VA treatment note).  This Board also finds this opinion to be inadequate in evaluating the Veteran's claim on a secondary basis because of its lack of rationale.  Nieves, supra.

Also in support of the claim is a September 2008 report, prepared by the Veteran's treating physician, U. M., M. D.  Dr. U. M. opined, that it was a well-established medical fact that an early age ankle arthrodesis caused realignment of weight transmission with rapid onset osteoarthritis of other weight bearing joints, to include the knees. Dr. U. M. maintained that it was his professional judgement that the Veteran's early age end-stage osteoarthritis of the right knee was clearly related to the original injury of the right ankle that had led to undue burden on the right knee.  (See September 2008 opinion, prepared by U. M. M. D., labeled as, "Medical Treatment Records-Furnished by SSA," and received and uploaded to the Veteran's VBMS electronic record on October 10, 2008 at page [pg.] 9).  

The Board finds Dr. U. M.'s opinion to be highly probative in evaluating the Veteran's claim on a secondary basis.  Recognition is given to the fact that the opinion from Dr. U. M. did not provide a lot of medical rationale for his opinion other than stating that it was an established medical fact that an early age ankle arthrodesis caused realignment of weight transmission with rapid onset osteoarthritis of other weight bearing joints, to include the knees.  There are other means by which a physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time, such as in the case of Dr. U. M.'s treatment of the Veteran as his internist.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While not clearly articulated, it stands to reason that the long-history of treating the Veteran gave Dr. U. M. intimate knowledge of the Veteran's body mechanics and his right knee disability and by that basis alone his opinion is found to be probative.  In addition, and more importantly, Dr. U. M.'s opinion is supported by an internet article published by the Muscular Dystrophy Association that discussed the consequence of triple arthrodesis surgery, such as developing arthritis in other joints because of the removal of shock absorption capability due fusing of the joints.  (See article, titled "Surgery Sometimes, Bracing Often, Caution Always Caring for the CMT-Affected Foot," labeled as Medical Treatment Records-Furnished by SSA, and received and uploaded to the Veteran's VBMS electronic record on October 10, 2008, at pg. 18).  

Finally, a February 2009 VA examiner's opinion is supportive of the claim.  The purpose of the February 2009 VA examination was to obtain an opinion as to the etiology of the Veteran's left knee disability, which he claimed was also secondary to his service-connected right ankle disability and resulting triple arthrodesis surgery.  The VA examiner noted the Veteran's right ankle history, as well as the Veteran's post-service employment in quality control work that had required a lot of walking and stair climbing.  At the close of the examination, the VA examiner opined that it was less likely than not that the Veteran's left knee disability was secondary to his service-connected right ankle disability, but probably more related to age progression rather than abnormal weightbearing [caused by the right ankle disability.]  The VA examiner stated that the abnormal weightbearing would be more likely to affect the right knee which was on the same side as the right ankle.  (See February 2009 VA orthopedic examination report).  

Evidence against the claim includes, in part, an August 2007 VA examiner's opinion.  The August 2007 VA physician reviewed the operative history on the Veteran's right knee (the Veteran underwent a total right knee arthroplasty in January 2007) as well as the above-cited VA podiatry opinion, and determined that the right knee injury was due to "acute mal-aligned force to the knee that caused a tear of the medial meniscus."  The August 2007 VA physician noted that there was "no degenerative joint disease to speak of."   The August 2007 VA physician  concluded that it was not as least as likely as not that the right ankle disorder and right knee disorder were causally related.  Regarding discussion of the VA podiatrist's favorable impression that was supportive of the Veteran's claim on a secondary basis, the August 2007 examiner was dismissive of his opinion, stating that the VA podiatrist did not have expertise in the knee joint, and that he should not have made a comment as to the etiology of the knee condition as it relates to the ankle.  As noted, however, while competent, the VA podiatry opinion was not accompanied by a rationale so as to make it probative.  The Board finds the August 2007 VA examiner's opinion of reduced probative value in evaluating the Veteran's claim on a secondary basis because he did not fully address the merits of the VA podiatrist's opinion, aside from stating that the VA podiatrist was not competent to provide an opinion, and it did not address any potential aggravating relationship between the service-connected right ankle disability and the claimed right knee disorder.  (See August 2007 VA examination report).   Accordingly, the Board finds the August 2007 VA examiner's opinion inadequate to resolve the secondary service connection component of the claim.  

In view of the above-cited conflicting VA and private VA opinions, the Board sought an opinion from an expert in orthopedic surgery from the VHA for a secondary opinion.  In its request, the Board conceded that, based on assessments subsequent to the 2007 VA examination, arthritis was, at least to some degree, part in parcel of the knee disability picture.   In April 2014, a VHA orthopedic surgeon returned an opinion that is against the claim for service connection for a right knee disability as secondary to the service-connected right ankle disability.  The April 2014 VHA orthopedist noted that following the Veteran's meniscal tear surgery in 2007, arthritis was noted to be present.  As such, it was further confirmed that right knee arthritis, which was explained by the VA orthopedist as being a progressive process, was present in the Veteran.  The VA orthopedist maintained that in takin g information about what the medical community had learned about a triple arthrodesis surgeries performed in children, he was unaware of any reports of any subsequent development of an arthroses in the knee that was any greater in frequency or in a reduced time period than that seen in the general population at large.  The VA orthopedist maintained that the Veteran's obesity was an added factor in in the development and progression of knee pain because of the force-load on the joint service(s).  The VHA orthopedist further noted that he was aware of at least one (1) other health care provider that had reported an alteration in gait pattern following an ankle fusion.  However, that patient's fusion was in his foot.  

Overall, the April 2014 VHA orthopedist determined that arthritis, in any form, was a progressive problem. However, neither the ultimate extent of, nor the rate of progression of the arthritic process, could be predicted with any degree of medical certainty.  Thus, according to the VHA orthopedist, the Veteran's [right] knee problems were neither caused by nor aggravated by the triple arthrodesis.  The VHA orthopedist indicated that there was no objective evidence that the Veteran's service-connected foot problem and subsequent [right ankle] triple arthrodesis had substantially contributed to the development or progression of the arthritis of his knee beyond that which would be anticipated by the natural history of arthritis in general.  (See VHA orthopedist's April 2014 opinion).  The Board finds the VHA April 2014 orthopedist's opinion to be of reduced probative value in that it was based it, in part, on information obtained from arthrodesis surgeries performed on children, as opposed to adults, and the orthopedist failed to discuss the favorable VA opinions and/or medical articles that are supportive of the claim. 

Finally, in May 2015, a VA physician opined, after a review of the above-cited medical evidence and a VA ARNP's December 2014 opinion that was against the claim on a direct theory of service connection, "It is less likely than not the Veteran's current right knee disorder, residuals from total right knee arthroplasty, or the preceding internal derangement right knee with degenerative horizontal posterior horn medial meniscus tear and right knee chronic deep MCL grade I tear, status post arthroscopic medial meniscectomy and subsequent development of tricompartmental osteoarthritis, were caused or permanently worsened by his service connected residuals triple arthrodesis, right ankle with moderate limitation of motion."  The VA physician reasoned that medical literature did not support a causal or permanent worsening association between ankle arthrodesis and premature deterioration of other joints, to include the ipsilateral and contralateral knee, with the exception of the ipsilateral foot.  (See May 2015 VA physician's opinion).  The Board finds that May 2015 VA physician's opinion to be probative in evaluating the Veteran's claim on a secondary basis as it was supported with rationale and medical literature.   

In view of the above-cited VA and private medical opinions, the Board finds that the evidence is evenly balanced as to whether the Veteran has a right knee disability that is secondary to his service-connected right ankle disability.  

Service connection for a right knee disability as secondary to the service-connected right ankle disability is granted.  Further, as the claim for right knee disability is being granted, the Board finds that there would be no useful purpose in addressing the theories of direct or presumptive service connection.




Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Because this decision grants service connection for a right knee disability on a secondary basis, there is no need for further assistance in substantiating this claim. 38 U.S.C.A. § 5103A(a)(2).


ORDER

Service connection for a right knee disability as secondary to service-connected right ankle disability is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


